DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 15-18, 21-32 and 34 allowable. The restriction requirement between species, as set forth in the Office action mailed on 04/15/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/15/2021 is withdrawn.  Claims 19, 20 and 33, directed to other species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 15-34 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 15, the prior art of record does not teach nor suggest in the claimed combination a portable electronic device comprising: a display screen assembly; a housing at least partially surrounding the display screen assembly and comprising: a first housing component comprising: a first layer formed from a first glass material, [[and]] defining a front exterior surface of the housing positioned over the display screen assembly, and having a first chemically strengthened layer; and a second layer formed from a second glass material laminated with the first layer and having a second chemically strengthened layer that is different from the first chemically strengthened layer; and a second housing component coupled to the first housing component and defining a rear exterior surface of the housing.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 23, the prior art of record does not teach nor suggest in the claimed combination a portable electronic device comprising: a display screen assembly; a housing enclosing the display screen assembly and comprising: a multi-layer housing component comprising: a first layer formed from a first glass material and defining an exterior surface of the housing and having a first chemically strengthened region having a first depth of layer along the exterior surface; and a second layer formed from a second glass material coupled to the first layer and having a second chemically strengthened region having a second depth of layer less than the first depth of layer.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
first glass layer defining a front exterior surface of the housing and a display region positioned over the display screen assembly, the first glass layer comprising a first chemically strengthened layer; a second glass layer laminated with the first glass layer, the second glass layer comprising a second chemically strengthened layer that is different than the first chemically strengthened layer; and a polymer layer formed from a transparent polymer material and laminated with the second glass layer the display screen assembly attached to the polymer layer; and 4Attorney Docket No. P11267USC3 a rear housing component coupled to the laminated housing component and defining a rear exterior surface of the housing.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 01/26/2022, with respect to Claims 15-34 have been fully considered and are persuasive.  The previous rejection(s) of Claims 15-34 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837